RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 16a0294p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 DONALD RAY MIDDLEBROOKS,                                ┐
                                Petitioner-Appellant,    │
                                                         │
                                                          >      No. 14-6061
        v.                                               │
                                                         │
                                                         │
 WAYNE CARPENTER, Warden,                                │
                                Respondent-Appellee.     │
                                                         ┘
                          Appeal from the United States District Court
                        for the Middle District of Tennessee at Nashville.
                   No. 3:03-cv-00814—William J. Haynes, Jr., District Judge.

                            Decided and Filed: December 19, 2016

                     Before: MOORE, CLAY, and WHITE, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: Paul R. Bottei, Gretchen L. Swift, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Nashville, Tennessee, for Appellant. Jennifer L. Smith, OFFICE OF THE
TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for Appellee.
                                      _________________

                                           OPINION
                                      _________________

       KAREN NELSON MOORE, Circuit Judge. Petitioner-Appellant Donald Middlebrooks
appeals from the district court’s denial of his petition for a writ of habeas corpus. Middlebrooks
was convicted in Tennessee state court for the 1987 kidnapping and murder of Kerrick Majors, a
fourteen-year-old African American.      A jury sentenced Middlebrooks to death.          This is
Middlebrooks’s second appeal from the denial of his habeas claims. In 2010, we affirmed the




                                                1
No. 14-6061                     Middlebrooks v. Carpenter                            Page 2


district court’s first dismissal of Middlebrooks’s petition; the Supreme Court vacated our
decision, however, in light of the Court’s holding in Martinez v. Ryan, 132 S. Ct. 1309 (2012).
On remand, the district court concluded that Middlebrooks was not entitled to relief under
Martinez and Trevino v. Thaler, 133 S. Ct. 1911 (2013). For the reasons discussed below, we
AFFIRM the district court’s judgment denying Middlebrooks’s habeas petition.

                                      I. BACKGROUND
       The    Tennessee    Supreme     Court   summarized     the   evidence   presented      during
Middlebrooks’s capital trial as follows:

       [O]n the evening of Sunday, April 26, 1987, around 7:00 p.m., the victim, Kerrick
       Majors, a 14-year-old black male, was with four friends on Gallatin Road in East
       Nashville, Tennessee, when they saw a table with a “lot of stuff” being set up
       across the street as a flea market by three homeless street persons: the defendant,
       Donald Middlebrooks (a 24-year-old white male); his wife, 17-year-old Tammy
       Middlebrooks; and their companion, 16-year-old Roger Brewington. The five
       boys ran across Gallatin Road and were looking at the flea market when Tammy
       Middlebrooks called out, “Hey, leave our stuff alone!” The boys started running.
       The defendant and Brewington chased them until they caught Majors.
       Brewington grabbed Majors in a “sleeper hold” around his neck and head. The
       defendant held his hand. When Majors said, “Hey man, you know me,”
       Brewington responded, “Shut up, you nigger.” Shannon Stewart and another of
       the boys, Tony Watson, saw the two men drag Majors toward the table and
       observed the defendant strike him in the face, knocking him to the ground.
       Frightened, the boys took off running. Later that evening, they reported these
       events to the victim’s mother, who called the police.

       The next afternoon, Kerrick Majors’ nude body was discovered lying face up in a
       dry creek bed under a foam mattress in a heavily wooded area behind a drugstore
       on Gallatin Road in the area where the defendant and Brewington had caught
       Majors. A bloodstained T-shirt was tied around his neck. A red rope belt was
       tied around Majors’ left wrist, and there was a two-inch laceration in his right
       wrist. Abrasions, swelling, and bruising were present on the victim’s head, his
       left eye, his nose, his lips, and inside his mouth. An “X” with a vertical line
       running through it had been cut into his chest. The forensic pathologist, Dr.
       Charles Harlan, testified that these incisions had been made while Majors was
       alive. There were two deep stab wounds in the center of the body. One of these
       penetrated the left lung and pulmonary artery and caused the victim to bleed to
       death over a period of ten to thirty minutes, during part of which Majors was
       conscious. Investigating officers noticed a smell of urine about the face, and there
       were bruises and skinned areas on the back. A wooden stick with blood stains on
       one end was found lying close to the victim’s head.
No. 14-6061                    Middlebrooks v. Carpenter                           Page 3


       Around 1:10 a.m. on April 28, police investigators met Brewington at a doughnut
       shop several miles from the Gallatin Road area. Brewington directed the officers
       to the location of a knife with a brass knuckle handle, which was bloodstained.
       Dr. Harlan testified that this knife could have inflicted the deep stab wounds on
       the victim’s body. Brewington also directed the police to a wooded area between
       Gallatin Road and Ellington Parkway in Nashville where, around 7:00 a.m. on
       April 28, Donald and Tammy Middlebrooks were apprehended at a small
       plywood shack. The defendant, who resisted the arresting officers, had a knife
       with him. He was arrested with the aid of police dogs, taken to the hospital for
       treatment of the dog bites, and later transported to police headquarters.

       At 12:30 p.m. that day, the defendant gave a lengthy video-taped statement about
       his involvement in the death of Kerrick Majors. The defendant admitted
       participating in the beating and mistreatment of Majors, but described his role as
       minor and depicted Roger Brewington as the primary perpetrator of the offense.
       After Majors was caught, Middlebrooks said Brewington suggested they “have
       some fun,” and the three of them took Majors back into the woods. His hands
       were tied. Brewington slapped him, beat him with the knife’s brass knuckles, hit
       him with a stick, and urinated into his mouth. The defendant admitted striking
       Majors with his open hand and on the leg with a switch. Defendant said that his
       wife Tammy had slapped Majors and burned Majors’ nose with a cigarette lighter
       as Brewington urged her on. Brewington hit Majors on his testicles, threatened to
       cut “it” open, stuck a stick up Majors’ anus, hit him some more with the brass
       knuckles, wiped the victim’s blood on himself, beat his mouth and tongue with a
       stick, dropped the knife on him, gagged him, and slashed his wrist. Finally, when
       the defendant asked Brewington to stop because the victim’s crying and pleading
       were getting on his nerves, Brewington gave the victim “the kiss of death” on the
       forehead. Brewington then gave the defendant the knife and told him to stab
       Majors. When the defendant refused, Brewington stabbed Majors. The defendant
       then reluctantly stabbed the victim, according to him, “to prove to Roger that I
       guess I was cooler” and to put Majors out of his misery. In a previous statement,
       however, the defendant had said that he had stabbed Majors twice. The victim’s
       ordeal began at 7:30 p.m. and ended at 11:00 p.m. that night with the stabbing.

       The next day, the defendant said he and Brewington went back to where they had
       left the body. Brewington kicked it and made the “X” lacerations at this time.
       The defendant said he then covered Majors with a foam mattress. The defendant
       admitted that before beating and killing Majors, he and Brewington had drunk
       alcohol and smoked marijuana.

       The defendant presented no proof.

State v. Middlebrooks, 840 S.W.2d 317, 323–25 (Tenn. 1992).
No. 14-6061                     Middlebrooks v. Carpenter                            Page 4


       As we explained in our prior opinion, “[o]n the basis of this evidence, the jury convicted
Middlebrooks of felony murder and aggravated kidnapping but acquitted him of first-degree
premediated murder, armed robbery, and aggravated sexual battery.” Middlebrooks v. Bell,
619 F.3d 526, 532 (6th Cir. 2010), cert. granted, vacated sub nom. Middlebrooks v. Colson,
132 S. Ct. 1791 (2012). The jury sentenced Middlebrooks to death. Middlebrooks, 619 F.3d at
532. “[T]he jury found two aggravating circumstances—that the murder was especially heinous,
atrocious, and cruel in that it involved torture or depravity of mind, and that it was committed
while Middlebrooks perpetrated a felony.” Id.

       The Tennessee Supreme Court upheld Middlebrooks’s convictions on direct appeal but
vacated Middlebrooks’s death sentence, finding that the second aggravating circumstance
“duplicated the offense of felony murder and therefore failed to narrow the class of death-eligible
defendants under Article I, § 16 of the Tennessee Constitution.” State v. Middlebrooks, 995
S.W.2d 550, 552–53 (Tenn. 1999); see also State v. Middlebrooks, 840 S.W.2d at 323.

       The Tennessee Supreme Court remanded the case for a second sentencing proceeding,
and the following evidence was presented:

       According to the State’s proof, fourteen-year-old Majors was small for his age.
       He was described as a good student who loved school. He was not a violent
       person, nor did he carry a weapon. Since his murder, his mother’s health has
       deteriorated. She has been on medication and will not leave the house except for
       doctor appointments. She has had a nervous breakdown, suffers from panic
       attacks, and has not been able to sleep at night since the murder. Majors’ older
       brother blames himself for Majors’ death and now suffers from mood swings.
       Shannon Stewart testified that he had spoken with Middlebrooks the morning of
       the murder. Middlebrooks had told Stewart that he was a member of the KKK,
       that he “hated niggers,” and that he punched a black man just for saying hello.
       Stewart also testified that he overheard Middlebrooks order Majors to “shut up
       nigger.”

       The defense introduced mitigation evidence as follows: Middlebrooks’ cousins,
       James and Carol Sue Little, and his half-sister, Sharon Fuchs, testified about
       Middlebrooks’ childhood. Middlebrooks grew up in Texas. His father died when
       he was four. His mother remarried and had another child, Ms. Fuchs, before she
       again divorced. Middlebrooks’ mother either left the children at night with
       relatives or else would take them to bars with her.
No. 14-6061                   Middlebrooks v. Carpenter                           Page 5


      According to the proof, Middlebrooks’ mother would often bring men to the
      house, and the children sometimes heard or saw their mother having sex. Ms.
      Fuchs testified that sometimes these men would molest her while her mother
      watched. She further testified that she, Middlebrooks, and other children in the
      family were molested by different family members. For example, Middlebrooks
      was often left alone with a male relative who had sexually abused him, and
      Middlebrooks’ mother would grab him between his legs and also watch him use
      the bathroom. According to Sharon Fuchs, the small town in which they grew up
      lacked counseling services or social service agencies where they could seek help
      for sexual abuse. According to her, no one in the family ever discussed or
      admitted the family’s problems.

      The proof further indicated that Middlebrooks was often angry and got into
      trouble. He was sent to a Methodist Home for Children in Waco for two years.
      Later, he was twice sent to prison. Between prison stays, Middlebrooks started to
      have seizures. On one occasion he climbed a water tower and threatened to
      commit suicide. He was hospitalized more than once at a mental institution.

      A psychologist, Dr. Jeffrey L. Smalldon, performed neuropsychological and
      psychological evaluations of Middlebrooks. From these evaluations, interviews,
      testing, and prior education and medical records, Smalldon concluded that
      Middlebrooks has a severe borderline personality disorder. Middlebrooks
      exhibited several characteristics of the disorder including inconsistent behavior,
      instability of mood, a marked identity disturbance, impulsive and reckless
      behavior, poor anger control, and recurring suicidal or self-destructive acts.
      Smalldon testified that the documents from other mental health professionals who
      have evaluated Middlebrooks indicate that he suffers from substance abuse,
      psychotic personality disorder, and schizophrenia. Middlebrooks also suffers a
      mild degree of organic brain impairment which causes him to be more impulsive
      and less able to delay his responses.           Finally, Smalldon testified that
      Middlebrooks has also exhibited characteristics of adults who were sexually
      abused as children.

      During cross-examination, Dr. Smalldon admitted that Middlebrooks confessed to
      a greater involvement in Majors’ death than he had in the video-taped confession.
      For instance, Smalldon disclosed that Middlebrooks admitted to him that it was
      his idea to hold Majors for ransom, that he helped tie Majors up, and that he
      urinated on Majors. In an attempt to resolve the discrepancies between the video-
      taped confession to the police and the confession made to him in the interview,
      Smalldon explained that Middlebrooks is a chronic liar. Dr. Smalldon conceded
      that Middlebrooks had never expressed any remorse to him. Smalldon agreed that
      there were some indications in the medical records of Middlebrooks’ malingering,
      but testified that these indications were not inconsistent with mental illness.
No. 14-6061                       Middlebrooks v. Carpenter                             Page 6


         In rebuttal, the State introduced the testimony of two experts indicating that
         Middlebrooks was exaggerating his mental illness symptoms, that he was
         competent to stand trial, that he did not have a defense of insanity, and that he was
         not committable.       One expert testified that he could not say whether
         Middlebrooks was mentally ill. The other expert testified that he made no finding
         of mental illness and did not consider a personality disorder to be a mental illness.

State v. Middlebrooks, 995 S.W.2d at 554–56. Following the presentation of this evidence, the
jury found “that the murder was ‘especially heinous, atrocious, or cruel in that it involved torture
or depravity of mind,’” and that this “outweighed the evidence of mitigating factors.” Id. at 556
(quoting Tenn. Code Ann. § 39-2-203(i)(5)). Middlebrooks was resentenced to death, and this
sentence was affirmed on direct appeal by the Tennessee Supreme Court. See id. at 553.

         Middlebrooks filed a petition for postconviction relief in state court in November 1999.
Appellee App. at 1. Middlebrooks raised several grounds for relief in his petition, including
numerous arguments that he received ineffective assistance of counsel. See id. at 8–9. After an
evidentiary hearing, the state court dismissed Middlebrooks’s petition in July 2001. Id. at 47.
Middlebrooks appealed, and the Tennessee Court of Criminal Appeals affirmed. Middlebrooks
v. State, No. M2001-01865-CCA-R3-PD, 2003 WL 61244, at *13 (Tenn. Ct. Crim. App. Jan. 9,
2003).

         Middlebrooks filed a petition for habeas corpus in federal district court in 2003, and
amended his petition in 2004. See Appellant App. at 168. The district court denied relief on
May 26, 2005, finding that many of Middlebrooks’s claims were procedurally defaulted and
others were non-meritorious. See id. at 206–83. The district court denied a Certificate of
Appealability (“COA”) for all of Middlebrooks’s claims. Id. at 283; see also Middlebrooks v.
Bell, No. 3:03-0814, 2007 WL 760441 (M.D. Tenn. Mar. 8, 2007). We granted a COA on seven
issues, and ultimately affirmed the district court’s denial of Middlebrooks’s habeas petition.
Middlebrooks v. Bell, 619 F.3d at 536–44.

         On March 26, 2012, the United States Supreme Court granted certiorari, vacated our
judgment, and remanded the case for further consideration in light of Martinez v. Ryan, 132 S.
Ct. 1309 (2012). See Middlebrooks v. Colson, 132 S. Ct. 1791 (Mem.) (2012). We remanded to
the district court, and the district court requested additional briefing. Middlebrooks argued that
No. 14-6061                      Middlebrooks v. Carpenter                             Page 7


his habeas corpus petition presented twenty-six “substantial” ineffective-assistance-of-trial-
counsel claims that “were never properly raised or presented during initial collateral review
proceedings” due to his post-conviction counsel’s ineffectiveness, and thus that he was entitled
to an evidentiary hearing and habeas relief under Martinez and Trevino v. Thaler, 133 S. Ct.
1911 (2013). R. 102 (Pet. Martinez Br. at 14) (Page ID #612).

       On August 1, 2014, the district court again denied Middlebrooks’s petition, finding that
his ineffective-assistance-of-trial-counsel claims were not “substantial” under Martinez and thus
did not warrant an evidentiary hearing or habeas relief. R. 105 (08/01/14 D. Ct. Op. at 25) (Page
ID #810). The district court granted a COA “on the issues of whether Petitioner’s claims about
his trial and post conviction counsel’s omissions justify an evidentiary hearing and habeas relief
under Martinez and Trevino.” Id. Middlebrooks timely appealed. R. 107 (Notice of Appeal)
(Page ID #838).

                                        II. DISCUSSION

A. Martinez and Trevino Do Not Assist Middlebrooks’s Habeas Claims

       Middlebrooks first argues that the district court erred in denying his habeas petition in
light of Martinez and Trevino. Appellant Br. at 31. This court reviews de novo a district court’s
denial of a petition for writ of habeas corpus. See Maples v. Stegall, 340 F.3d 433, 436 (6th Cir.
2003). Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a federal
court cannot grant habeas relief for “any claim that was adjudicated on the merits” by the state
court unless the state court’s adjudication “resulted in a decision that was contrary to, or involved
an unreasonable application of, clearly established Federal law, as determined by the Supreme
Court,” or was “based on an unreasonable determination of the facts.” 28 U.S.C. § 2254(d).
Further, because federal courts must defer to “a State’s application of its own firmly established,
consistently followed, constitutionally proper procedural rules,” Trevino, 133 S. Ct. at 1917, a
federal court is barred from granting habeas relief if the petitioner has procedurally defaulted his
claims in state court. See Hodges v. Colson, 727 F.3d 517, 529–30 (6th Cir. 2013). We review
de novo “[w]hether a petitioner’s federal habeas claim is barred by procedural default.” Id. at
529.   A prisoner may overcome a state-court procedural default only if the petitioner can
No. 14-6061                      Middlebrooks v. Carpenter                          Page 8


establish “cause” and “prejudice,” or a “manifest miscarriage of justice.” Sutton v. Carpenter,
745 F.3d 787, 790–91 (6th Cir. 2014) (citing Coleman v. Thompson, 501 U.S. 722, 749–50
(1991)).

       We held in our prior opinion that Middlebrooks was not entitled to habeas relief for his
ineffective-assistance-of-counsel claims because (1) Middlebrooks procedurally defaulted two of
his claims at the Tennessee Court of Criminal Appeals and could not establish “cause” to excuse
the default; (2) Middlebrooks abandoned one claim on appeal to our court; and (3) the Tennessee
state court did not unreasonably apply federal law in resolving Middlebrooks’s remaining claim
on the merits. See Middlebrooks, 619 F.3d at 535–41. The Supreme Court vacated our judgment
and remanded the decision in light Martinez v. Ryan.           Accordingly, prior to evaluating
Middlebrooks’s claims, we first discuss the holding of Martinez.

       1. The Supreme Court’s Decisions in Martinez and Trevino

       The Court in Martinez established an exception to the general rule of Coleman v.
Thompson, 501 U.S. at 756–57. See Sutton, 745 F.3d at 791. Coleman held that, although
counsel’s ineffectiveness during direct appeal may establish “cause” to excuse a petitioner’s
procedural default, a petitioner cannot establish “cause” to excuse default that results from
counsel’s ineffectiveness during post-conviction proceedings. See Coleman, 501 U.S. at 756–57.
This is because “a criminal defendant has no right to counsel beyond his first appeal in pursuing
state discretionary or collateral review.” Id. at 756.

       Martinez modified Coleman’s rule in a narrow circumstance: where state law requires
that a defendant bring an ineffective-assistance-of-trial-counsel claim in post-conviction
proceedings, rather than on direct appeal, an attorney’s constitutionally deficient performance in
the initial-review collateral proceeding can establish “cause” to excuse the default of the
petitioner’s ineffective-assistance-of-trial-counsel claim. Martinez, 132 S. Ct. at 1318. “To
overcome the default, a prisoner must also demonstrate that the underlying ineffective-
assistance-of-trial-counsel claim is a substantial one, which is to say that the prisoner must
demonstrate that the claim has some merit.” Id. at 1318–19 (citing Miller-El v. Cockrell, 537
U.S. 322 (2003)).
No. 14-6061                      Middlebrooks v. Carpenter                          Page 9


       In Trevino, the Court expanded Martinez and held that Martinez’s exception also applies
“when a state’s procedural framework makes it ‘highly unlikely’ that a defendant in a typical
case will have a meaningful opportunity’ to raise ineffective-assistance claims on direct appeal,”
even if the state does not explicitly require ineffective-assistance-of-trial-counsel claims to be
brought only on collateral review. Sutton, 745 F.3d at 791 (quoting Trevino, 133 S. Ct. at 1921).
Our determination of whether the Martinez-Trevino rule applies depends on proceedings in the
state trial court on its initial post-conviction review, and “does not extend to ‘appeals from
initial-review collateral proceedings . . . .’” Abdur’Rahman v. Carpenter, 805 F.3d 710, 713 (6th
Cir. 2015) (quoting Martinez, 132 S. Ct. at 1320). We have held that the Martinez-Trevino rule
applies in Tennessee cases. Sutton, 745 F.3d at 792.

       2. Application of Martinez and Trevino to Middlebrooks’s Claims

       On remand to the district court, Middlebrooks argued that Martinez and Trevino apply to
excuse the procedural default of twenty-six of the ineffective-assistance-of-trial-counsel claims
that he raised in his habeas petition. See R. 102 (Pet. Martinez Br. at 14) (Page ID #612). The
district court concluded that relief was not warranted because Middlebrooks’s ineffective-
assistance-of-trial-counsel Claims 9a and 9b—two claims addressed by our prior decision—were
not “substantial” under Martinez.       R. 105 (08/01/14 D. Ct. Op. at 25) (Page ID #810).
Middlebrooks contends on appeal that the district court used the wrong standard to determine
whether his claims were “substantial.” Appellant Br. at 45–46. Moreover, Middlebrooks argues
that the district court erroneously failed to consider the twenty-four remaining claims presented
in his habeas petition. Id. at 50–51.

       We agree with Middlebrooks that the district court erred in its “substantiality” inquiry.
The district court determined that Claims 9a and 9b were insubstantial because we held in our
prior opinion that Middlebrooks failed to establish “cause” and “prejudice” to excuse their
default. R. 105 (08/01/14 D. Ct. Op. at 25) (Page ID #810); see also Middlebrooks, 619 F.3d at
537–38. Under Martinez, however, an underlying ineffective-assistance-of-trial-counsel claim is
“substantial” if it “has some merit,” a different inquiry. Martinez, 132 S. Ct. at 1318–19 (citing
Miller-El, 537 U.S. 322). Despite this error, we affirm the district court’s judgment for an
alternative reason. See Loftis v. United Parcel Serv., Inc., 342 F.3d 509, 514 (6th Cir. 2003).
No. 14-6061                     Middlebrooks v. Carpenter                           Page 10


After carefully reviewing the record, we find that Martinez and Trevino do not affect
Middlebrooks’s habeas claims because these claims were either (1) defaulted on post-conviction
appeal; (2) defaulted on appeal to our court; or (3) resolved on the merits in state court and our
prior opinion.

                 a. Claims 9a and 9b

       Following the district court’s initial denial of Middlebrooks’s habeas petition, we granted
a COA to address four of Middlebrooks’s ineffective-assistance claims. Middlebrooks, 619 F.3d
at 535. Middlebrooks argues that two of the claims that we addressed in our prior opinion—
Claims 9a and 9b—fall under the rule of Martinez-Trevino. Appellant Br. at 47–49. We
disagree.

       Claim 9a of Middlebrooks’s habeas petition asserts that his counsel was ineffective in
failing to investigate and present evidence of Middlebrooks’s brain damage. Appellant App. at
171.   Claim 9b alleges that Middlebrooks’s trial counsel was ineffective in “fail[ing] to
investigate Mr. Middlebrooks’s history of severe physical and sexual abuse.” Id. at 174; see also
Middlebrooks, 619 F.3d at 537. In denying Middlebrooks relief on the basis of these claims, our
prior opinion held that Middlebrooks procedurally defaulted both of these issues by “fail[ing] to
offer any authority in support . . . on postconviction appeal” to the Tennessee Court of Criminal
Appeals. Middlebrooks, 619 F.3d at 535–36. Specifically, Middlebrooks failed to comply with
Tennessee Court of Criminal Appeals Rule 10(b), which states that “[i]ssues which are not
supported by argument, citation to authorities, or appropriate references to the record will be
treated as waived.” Id. at 535–36 (quoting Tenn. Ct. Crim. App. R. 10(b)). Middlebrooks raised
his trial counsel’s failure to investigate his brain damage and his trial counsel’s failure to
investigate his history of abuse “in an addendum to his appellate brief,” but Middlebrooks
provided no further argument or citations. Id. at 536, 538. The Tennessee Court of Criminal
Appeals accordingly held that Middlebrooks waived these claims. Id. at 536, 538; see also
Middlebrooks, 2003 WL 61244, at *12.

       Significantly, the Martinez-Trevino exception does not apply to save procedural defaults
that occur in “appeals from initial-review collateral proceedings.” Martinez, 132 S. Ct. at 1320;
No. 14-6061                      Middlebrooks v. Carpenter                           Page 11


see West v. Carpenter, 790 F.3d 693, 698 (6th Cir. 2015). “[A]ttorney error at state post-
conviction appellate proceedings cannot excuse procedural default under the Martinez-Trevino
framework.” West, 790 F.3d at 699.

         Had Middlebrooks not procedurally defaulted on Claims 9a and 9b at the appellate stage
of his initial state post-conviction review, habeas relief on these claims would still be
inappropriate under Martinez-Trevino because both were presented on initial state post-
conviction review and rejected by the court on the merits. Habeas relief is thus not warranted for
Claims 9a and 9b because those claims were raised and rejected on the merits by the initial post-
conviction court, and ineffective assistance of counsel on post-conviction appeal cannot establish
“cause” to excuse Middlebrooks’s procedural default, which occurred only in the Tennessee
Court of Criminal Appeals. For those reasons, Martinez and Trevino do not apply to Claims 9a
or 9b.

                b. Middlebrooks’s Remaining Claims

         The district court did not discuss the substantiality of Middlebrooks’s remaining twenty-
four claims of ineffective assistance that were not included in the COA that we granted in
Middlebrooks’s initial appeal. The state argues that, because we denied a COA for these claims,
we have already determined that these claims were not “substantial” within the meaning of
Martinez, and thus relief is not warranted. Appellee Br. at 25–27. Middlebrooks contends, by
contrast, that it was error for the district court not to address these claims and that remand is
appropriate for the district court to address the “substantiality” of these claims in the first
instance. Appellant Br. at 51–52.

         We need not decide whether our previous denial of a COA sufficiently determines the
“substantiality” of these claims.    Here, the record establishes that none of Middlebrooks’s
remaining claims fall under the Martinez-Trevino rule, even if the underlying ineffective-
assistance-of-trial counsel claim is deemed “substantial.” We consider each of Middlebrooks’s
remaining claims below.
No. 14-6061                           Middlebrooks v. Carpenter                                       Page 12


                           i.       Claims Relating to Trial Counsel’s Failure to Present
                                    Evidence of Middlebrooks’s Mental Illness and Brain
                                    Damage

         Middlebrooks’s habeas petition presents several claims relating to his trial counsel’s
“fail[ure] to investigate and present evidence of mental illness and brain damage,” including
Claims 9g,1 9j,2 and 9cc.3 Appellant App. at 176, 178–79; see Appellant Br. at 52. As the
government argues, however, these claims are cumulative of Claim 9a of Middlebrooks’s habeas
petition, which alleges that “[t]rial counsel failed to investigate and present evidence of Donald
Middlebrooks’s seizure disorder to the jury, failed to investigate and present evidence that
Donald Middlebrooks does in fact suffer severe mental illness . . . and failed to investigate and
present evidence . . . that Donald Middlebrooks suffers brain injury and/or brain dysfunction.”
Appellant App. at 171; see Appellee Br. at 28. As discussed above, we determined in our prior
opinion that Middlebrooks defaulted Claim 9a on post-conviction appeal to the Tennessee Court
of Criminal Appeals. Middlebrooks, 619 F.3d at 535–36. Because these additional claims
duplicate Claim 9a, Middlebrooks is similarly not entitled to relief on these claims.

                           ii.      Claims Relating to Trial Counsel’s Failure to Present
                                    Evidence of Brewington’s Relative Culpability

         Middlebrooks also raises several claims that his trial counsel was ineffective in failing to
make arguments or develop evidence relating to the relative culpability of his co-defendant
Brewington, including Claims 9c,4 9d,5 9q,6 9gg,7 and 9ii.8 See Appellant Br. at 61. These


         1
         Claim 9g asserts that “[t]rial counsel failed to move for expert assistance, including, but not limited to, a
neuropsychologist who could have addressed the issue of brain damage and its effect upon Donald Middlebrooks.”
Appellant App. at 176.
         2
          Claim 9j states that “[t]rial counsel failed to adequately investigate the mental state of the petitioner
including neurological impairment.” Id.
         3
         Claim 9cc asserts that “[t]rial counsel failed to move for expert assistance of a neurologist who could have
conducted necessary testing and provided expert testimony regarding the issue of brain damage and its effect upon
Donald Middlebrooks.” Id. at 178–79.
         4
        Claim 9c contends that “[t]rial counsel failed to argue to the jury that the death sentence was improper
where Roger Brewington only received a life sentence.” Id. at 175.
         5
          Claim 9d alleges that “[t]rial counsel failed to recognize, investigate, pursue, develop, and present
mitigating evidence regarding co-defendant Roger Brewington’s relative dominance over Donald Middlebrooks,
especially in light of Mr. Middlebrooks’s brain damage and neurocognitive dysfunction.” Id. at 175–76.
No. 14-6061                            Middlebrooks v. Carpenter                                        Page 13


claims are duplicative of Claim 9hh of Middlebrooks’s federal habeas petition, however, which
alleges that “[t]rial counsel failed to recognize, investigate, pursue, develop and present
mitigating evidence regarding co-defendant Brewington’s relative dominance over Donald
Middlebrooks.” Appellant App. at 179. “[T]he Tennessee Court of Criminal Appeals resolved
this claim on the merits on postconviction review,” concluding that Middlebrooks could not
establish prejudice under Strickland v. Washington, 466 U.S. 668 (1984). Middlebrooks, 619
F.3d at 538–39. We held in our prior opinion that, “[c]onstrained by AEDPA, we must affirm
because we cannot say that the state court’s application of Strickland’s prejudice prong was
unreasonable.” Id. at 541. Because Claims 9c, 9d, 9q, 9gg, and 9ii are cumulative of Claim
9hh—a claim that was not defaulted on initial-review collateral proceeding but rather was
determined on the merits—Martinez-Trevino does not apply, and Middlebrooks is not entitled to
relief or further evidentiary development on the basis of these claims. See Moore v. Mitchell,
708 F.3d 760, 785 (6th Cir. 2013).

         We note that Claim 9c, which faults counsel for “fail[ing] to argue to the jury that the
death sentence was improper where Roger Brewington only received a life sentence,” is the most
distinctive of these claims (as it contends that counsel failed to make a specific sentencing
argument to the jury), and that a colorable argument could be made that 9c was therefore not
considered by the state court. In that scenario, we would remand Claim 9c to the district court
for analysis of whether the claim is substantial under Martinez. We conclude that remand on
Claim 9c is unnecessary, because even if Claim 9c is determined to be substantial, we are
convinced by the record in its entirety and the arguments raised in and rejected by the initial
post-conviction court that any failure of trial counsel to argue for a lesser sentence as
contemplated by this claim did not prejudice Middlebrooks because there is not a reasonable
probability that counsel’s failure to make the argument affected the outcome of his sentencing.

         6
          Claim 9q states that “[t]rial counsel failed to adequately investigate and present evidence of the culpability
of the two co-defendants and the effect they had on the mental state of Donald Middlebrooks.” Id. at 177.
         7
           Claim 9gg asserts that “[t]rial counsel failed to adequately investigate and present evidence of the relative
involvement of the two co-defendants—at the guilt/innocence stage of the first trial and the sentencing stage of the
first and second trials.” Id. at 179.
         8
         Claim 9ii provides that “[t]rial counsel failed to present the following mitigating evidence related to co-
defendant Brewington . . . .” Id. at 179–81.
No. 14-6061                             Middlebrooks v. Carpenter                                        Page 14


                            iii.     Claims Relating to Trial Counsel’s Failure to Prepare
                                     Defense Expert Dr. Smalldon

         Middlebrooks’s habeas petition raised numerous claims relating to trial counsel’s failure
to communicate with Dr. Smalldon and adequately prepare for his testimony, including Claims
9k9 and 9l.10 See Appellant Br. at 52. The record demonstrates, however, that these claims are
cumulative of Claim 9e of Middlebrooks’s habeas petition, which asserts that “[t]rial counsel
failed to adequately prepare for the testimony of its expert, Dr. Jeffrey Smalldon.” Appellant
App. at 176. We explained in our prior opinion that Middlebrooks abandoned Claim 9e on
appeal to our court because Middlebrooks presented no argument in his opening brief and failed
to raise any argument on reply, even after the state addressed Middlebrooks’s omission.
Middlebrooks, 619 F.3d at 538. Accordingly, because Claims 9k and 9l duplicate a claim that
Middlebrooks abandoned on appeal to our court, Martinez and Trevino do not apply.11

                            iv.      Claim Relating to Trial Counsel’s Failure to Object to the
                                     Victim’s Mother at the Prosecution Table

         Claims 9s and 9nn of Middlebrooks’s petition allege that trial counsel was ineffective for
failing “to make sufficient objections to the presence of the mother of the victim at counsel table
for the prosecution and to her behavior at trial,” and for failing to argue this on direct appeal.
Appellant App. at 177, 182–83; see Appellant Br. at 64. A review of the record establishes that
Middlebrooks raised the issue of the victim’s mother sitting at the prosecution table in his initial-




         9
         Claim 9k asserts that “[t]rial counsel failed to adequately communicate with the defense expert and supply
him with appropriate and accurate information concerning the background, mental and neurological state of Donald
Middlebrooks.” Id. at 176.
         10
           Claim 9l provides that “[t]rial counsel failed to sufficiently communicate with and prepare the defense
expert witness for testimony at trial.” Id.
         11
            Middlebrooks’s brief does not specifically address Claims 9o, 9dd, and 9ee of his federal habeas petition,
although Middlebrooks includes these claims in his list of claims that he contends are “worthy of further
proceedings under Martinez.” See Appellant Br. at 51. A review of the record demonstrates that these claims also
duplicate Claim 9e. See Appellant App. at 177, 179. Thus, even if Middlebrooks has not waived arguments relating
to these claims, he is not entitled to relief under Martinez-Trevino for the same reason that he is not entitled to relief
on claims 9k and 9l.
No. 14-6061                            Middlebrooks v. Carpenter                                        Page 15


review proceedings in Tennessee state court: this claim was labeled as Claim (9)(n)12 in his state
post-conviction petition.         Appellee App. at 9.          Middlebrooks included Claim (9)(n) in the
addendum that he filed in the Tennessee Court of Criminal Appeals, but presented no additional
argument or citations. Id. at 105. Because these claims were considered and rejected on the
merits by the initial state post-conviction court, Martinez and Trevino cannot apply to cure any
procedural default that may have occurred at the state appellate court.

                           v.       Claim Relating to Trial Counsel’s Failure to Suppress
                                    Middlebrooks’s Statements to the Police

         Claim 9r of Middlebrooks’s habeas petition contends that trial counsel was ineffective in
“fail[ing] to investigate and develop appropriate evidence to suppress Donald Middlebrooks’s
statements to the police.” Appellant App. at 177; see Appellant Br. at 67. Like the claim
described above, however, this claim was included in Middlebrooks’s initial post-conviction
motion in state trial court: Middlebrooks labeled this claim in his state-court petition as Claim
(9)(m). Appellee App. at 9. As with the claim discussed above, this claim was considered and
rejected on the merits by the initial post-conviction court, and Martinez and Trevino do not apply
to the failure to preserve this claim on appeal.

                           vi.      Claim Relating to Trial Counsel’s Failure to Request Jury
                                    Instruction

         Claim 9mm(6) of Middlebrooks’s habeas petition alleges that trial counsel was
ineffective in failing to request a contemporaneous jury instruction regarding Middlebrooks’s
lack of remorse. Appellant App. at 182; see Appellant Br. at 68. A review of the record
demonstrates that Middlebrooks included this claim in his initial post-conviction petition in state
trial court, labeled as Claim (9)(hh)(vi).13 Appellee App. at 14. Like the two claims above, this
claim is not affected by Martinez-Trevino.


         12
           Claim (9)(n) of Middlebrooks’s state petition alleges trial counsel’s “failure to make sufficient objections
to the presence of the mother of the deceased at the prosecution counsel table and her predictable subsequent
behavior at trial.” Appellee App. at 9.
         13
            Claim (9)(hh) of Middlebrooks’s state petition provides that trial counsel was ineffective for “fail[ing] to
timely object and/or preserve or present the following issues for direct appeal . . . (vi) no contemporaneous jury
instruction regarding Detective Moore’s characterization of Petitioner’s lack of remorse.” Appellee App. at 14.
No. 14-6061                            Middlebrooks v. Carpenter                                        Page 16


                           vii.      Claims Relating to Trial Counsel’s Failure to Strike
                                     Jurors or Appropriately Charge Jurors

         Middlebrooks’s habeas petition also raises several claims relating to trial counsel’s
ineffectiveness for failing to strike various jurors, including Claims 9w14 and 9y,15 in addition to
both claims labeled 9x.16 Appellant App. at 178; see Appellant Br. at 71. These claims were
presented in his initial post-conviction petition in state-trial court, however, as Claims (9)(r)17
and (9)(hh)(viii).18 Appellee App. at 9, 14. The same is true for Claim 9t of Middlebrooks’s
federal habeas petition, which asserts that “[t]rial counsel failed to object to charging the jury
pursuant to the statutory language regarding mitigating circumstances.” Appellant App. at 177;
see Appellant Br. at 74. This was presented in Middlebrooks’s initial petition as (9)(o),19 see
Appellee App. at 9. Like the claims discussed above, this claim is not saved by Martinez-
Trevino.

         Significantly, in concluding its initial post-conviction opinion, the state court stated,
“[t]he Court has considered all the other grounds set forth in the petition and finds them without
merit. They are grounds previously determined or grounds upon which no proof was offered.”
State Ct. Mem. & Order at 28.

         14
           Claim 9w states that “[t]rial counsel failed to adequately voir dire the jury to determine whether each
juror had any opinions which would substantially interfere with his or her ability to follow the law.” Appellant App.
at 178.
         15
          Claim 9y provides that “[t]rial counsel failed to strike juror Margolis where he stated that he would
impose the death sentence if the defendant could be paroled.” Id.
         16
            The claims labeled as Claim 9x contend that “[d]uring voir dire, trial counsel failed to follow up on
issues presented by the jury questionnaire, including but not limited to, inquiring of the juror Cummings concerning
her relationship to a police officer” and “[t]rial counsel failed to strike juror Moore, given her religious instruction
concerning the death penalty . . . and her improper view of deterrence as a basis for imposing the death sentence.”
Id.
         17
           Claim (9)(r) asserts that trial counsel “fail[ed] to adequately voir dire the jury to determine whether each
juror had any opinions which would substantially interfere with his or her ability to follow the law.” Appellee App.
at 9.
         18
           Claim (9)(hh) states that trial counsel “fail[ed] to timely object and/or preserve or present the following
issues for direct appeal . . . (viii) the trial court’s errors in failing to remove jurors for cause, as requested by the
defense.” Id. at 14.
         19
           Claim (9)(o) of Middlebrooks’s state petition contends that trial counsel “fail[ed] to object to charging
the jury pursuant to the statutory mitigation language which, in effect, prevented the jury from listening to and
giving effect to all mitigation evidence.” Id. at 9.
No. 14-6061                      Middlebrooks v. Carpenter                             Page 17


         Accordingly, after careful review of the record, we find that Middlebrooks’s remaining
claims were either resolved on the merits, defaulted in post-conviction appeal, or defaulted on
appeal to this court, and thus Middlebrooks is not entitled to habeas relief pursuant to Martinez
and Trevino.

B. Middlebrooks is Not Entitled to Relief Under the Eighth Amendment

         Middlebrooks next contends that our prior opinion failed to address his Eighth
Amendment argument—Claim 13(c) in his federal habeas petition—that the prosecution violated
Booth v. Maryland, 482 U.S. 497 (1987), and Payne v. Tennessee, 501 U.S. 808, 830 n.2 (1991),
by arguing in its closing argument for the jury to impose the death penalty “based upon the
wishes of the victim’s mother.” Appellant Br. at 82. We note that this is the third time that
Middlebrooks has presented his Booth argument to our panel. Middlebrooks argued that Booth
entitled him to relief in his appeal from the district court’s initial denial of his habeas petition.
See 2009 Appellant Br. at 64; 2009 Reply Br. at 19. Following our 2010 opinion, Middlebrooks
argued in a petition for panel rehearing that we incorrectly addressed his Eighth Amendment
claim.      We denied Middlebrooks’s petition for panel rehearing on February 1, 2011.
See Middlebrooks v. Bell, No. 05-5904 (6th Cir. Feb. 1, 2011) (unpublished order). We find no
error in our prior panel decision.

         On direct appeal in state court, Middlebrooks argued that the prosecutor improperly
“emphasiz[ed] the victim’s family’s desire that the death penalty be returned.”             State v.
Middlebrooks, 995 S.W.2d at 557. Middlebrooks contended “that the misconduct violated his
right to due process and led to arbitrary and unreliable sentencing in violation of the Eighth and
Fourteenth Amendments to the United States Constitution,” in addition to the Tennessee
Constitution. Id. “[T]he Tennessee Supreme Court concluded that [the prosecutor’s] statements
were improper but that they did not require reversal because they did not affect the jury’s
verdict.”    Middlebrooks, 619 F.3d at 543 (citing Middlebrooks, 995 S.W.2d at 557–61).
Our prior opinion reviewed whether the state court unreasonably applied Darden v. Wainwright,
477 U.S. 168 (1986), which establishes the standard for determining whether a prosecutor’s
“comments were flagrant enough to violate” the defendant’s due-process rights. Middlebrooks,
No. 14-6061                      Middlebrooks v. Carpenter                             Page 18


619 F.3d at 543. We held that the Tennessee Supreme Court did not unreasonably apply federal
law. Id. at 544.

       Middlebrooks contends that the Tennessee Supreme Court’s decision was contrary to
Booth and Payne and that our opinion erroneously ignored the Eighth Amendment in applying
Darden and the due-process clause. Apellant Br. at 82, 86–87. We disagree. The Supreme
Court in Booth evaluated the constitutionality of admitting a “Victim Impact Statement” into
evidence at a capital sentencing hearing; the impact statement at issue contained two types of
information: “[f]irst, it described the personal characteristics of the victims and the emotional
impact of the crimes on the family,” and “[s]econd, it set forth the family members’ opinions and
characterizations of the crimes and the defendant.” Booth, 482 U.S. at 502. The Supreme Court
held that the admission into evidence of both types of information violated the Eighth
Amendment. Id. at 507–09. The Court revisited its holding in Booth a few years later in Payne
v. Tennessee, 501 U.S. 808, 827 (1991), holding that “if the State chooses to permit the
admission of victim impact evidence . . . , the Eighth Amendment erects no per se bar.” Instead,
“[i]n the event that evidence is introduced that is so unduly prejudicial that it renders the trial
fundamentally unfair, the Due Process Clause of the Fourteenth Amendment provides a
mechanism for relief.” Id. at 825 (citing to Darden, 477 U.S. at 179–83). We have observed that
the Court noted that its decision in Payne “overturned only that part of Booth that disallowed
‘evidence . . . relating to the victim and the impact of the victim’s death on the victim’s family,’”
but that it was not disturbing the “portion of Booth that forbids ‘a victim’s family members’
characterization and opinions about the crime, the defendant, and the appropriate sentence’”
from being admitted into evidence. Fautenberry v. Mitchell, 515 F.3d 614, 638 (6th Cir. 2008)
(quoting Payne, 501 U.S. at 830 n.2).

       Middlebrooks argues that because Payne did not disturb Booth’s holding that the Eighth
Amendment prohibits evidence of “a victim’s family members’ characterization and opinions
about . . . the appropriate sentence,” our earlier opinion in Middlebrooks failed to evaluate
whether the Tennessee Supreme Court’s decision is contrary to Booth.                   Contrary to
Middlebrooks’s argument, however, we appropriately applied Darden to the state court’s
decision. In evaluating Middlebrooks’s argument on direct appeal, the Tennessee Supreme
No. 14-6061                      Middlebrooks v. Carpenter                             Page 19


Court cited Booth and Payne, but recognized that evidence of the victim’s opinions about the
crime was not admitted at Middlebrooks’s sentencing hearing, as was the case in Booth; instead,
the prosecutor in Middlebrooks’s trial made improper statements during closing arguments.
Middlebrooks, 995 S.W.2d at 558. The Tennessee Supreme Court evaluated Middlebrooks’s
argument under a heading entitled “prosecutorial misconduct” and ultimately “conclude[d] that
the prosecutor’s misconduct did not prejudicially affect the jury’s verdict” after applying its five-
factor test for evaluating a prosecutor’s remarks. Id. at 557–60 (citing State v. Bigbee, 885
S.W.2d 797, 809 (Tenn. 1994)). We did not overlook or erroneously evaluate Claim 13(c) in our
prior opinion; rather, because the prosecution had not introduced evidence at sentencing in
violation of Booth, we dismissed Middlebrooks’s claims on the merits under AEDPA after
determining that the state court did not unreasonably apply Darden, see Middlebrooks, 619 F.3d
at 543–44, which is the relevant “clearly established Federal law” for evaluating whether a
prosecutor’s improper statements during closing arguments “so infected the trial with unfairness
so as to make the resulting conviction a denial of due process.” See Parker v. Matthews, 132 S.
Ct. 2148, 2153 (2012) (quoting Darden, 477 U.S. at 181). Middlebrooks is not entitled to relief
on this claim.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment denying
Middlebrooks’s petition for a writ of habeas corpus.